Citation Nr: 0200089	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  99-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.  He died in August 1998.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The case was remanded by the Board in 
January 2001 for additional development.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death many years 
after service was cardiopulmonary arrest, due to  coronary 
atherosclerotic disease.

2.  The veteran's fatal coronary atherosclerotic disease 
began many years after service, was not caused by and 
incident of service, and was not caused or worsened by his 
service-connected pleurisy with empyema and postoperative 
scar.

3.  The veteran's service-connected pleurisy with empyema and 
postoperative scar did not substantially or materially 
contribute to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991);  38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from April 1942 
to January 1946.  His service medical records indicate that 
he was treated for pneumonia in December 1943 and then 
developed secondary pleurisy with the accumulation of pus in 
the pleural cavity (empyema), which required surgical 
drainage by thorocostomy in December 1943 and January 1944.  
The service medical records do not show heart disease or 
other cardiovascular disease.  The January 1946 separation 
examination noted the history of the veteran's lung treatment 
in service, and the presence of postoperative scars, but the 
lungs and cardiovascular system were found to be normal at 
this examination.

Subsequent to service, the veteran was service-connected for 
pleurisy with empyema and postoperative scar.  At the time of 
his death, this condition was rated 30 percent.  The veteran 
was not service-connected for any other disability during his 
lifetime.

The veteran's death certificate indicates that he died in 
August 1998.  The immediate causes of the veteran's death 
were listed as cardiopulmonary arrest (interval between onset 
and death was said to be days) and coronary atherosclerotic 
disease (interval between onset and death was said to be 
years).  Nothing was listed in the space for other 
significant conditions.

The appellant filed her claim for service connection for the 
cause of the veteran's death in February 1999.

In support of her claim, the appellant submitted copies of 
medical articles which deal with empyema, emphysema, and 
heart disease including arteriosclerosis/atherosclerosis.

In a March 1999 decision, the RO denied service connection 
for the cause of the veteran's death.

The appellant filed her substantive appeal in July 1999, 
asserting that the veteran's service-connected lung condition 
contributed to his death.  

In January 2001, the Board remanded the appellant's claim to 
the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000.  The only evidence submitted 
thereafter is a duplicate copy of a medical article on 
empyema.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  The file shows that by correspondence, 
telephone contact, rating decisions, the statement of the 
case, and the supplemental statement of the case, the 
appellant has been notified of the evidence necessary to 
substantiate her claim.  The file includes service medical 
records, some post-service medical records, the death 
certificate, and medical articles submitted by the appellant.  
The RO, including after the Board remand, has given the 
appellant an opportunity to submit other supporting medical 
evidence, but she has not done so.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001);  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease and 
arteriosclerosis, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

The veteran's service medical records from his 1942-1946 
active duty show he had an episode of pneumonia, which led to 
pleurisy with empyema (accumulation of pus) requiring 
surgical drainage.  His only established service-connected 
disability was pleurisy with empyema and postoperative scar.  
Service medical records do not show heart or other 
cardiovascular disease, and such is not shown for many years 
after service.  The veteran died in 1998, more than 50 years 
after service.  According to the death certificate, the 
immediate cause of death was cardiopulmonary arrest (said to 
be of days duration) and coronary atherosclerotic disease 
(said to be of years duration); no other significant 
conditions were reported.  

The available evidence shows the veteran died of 
arteriosclerotic heart disease which began many years after 
service.  There is no competent medical evidence to show that 
arteriosclerotic heart disease was caused by any incident of 
service (as required for direct service connection) or that 
it was caused or worsened by service-connected pleurisy with 
empyema and postoperative scar (as required for secondary 
service connection).  The medical articles submitted by the 
appellant do not tend to show that arteriosclerotic heart 
disease is related to the veteran's service or to his 
service-connected lung condition.  The Board must conclude 
that the primary cause of death, arteriosclerotic heart 
disease, is non-service-connected.

The appellant maintains that the veteran's service conncected 
pleurisy with empyema and postoperative scar contributed to 
his death.  However, such is not shown by the death 
certificate or other competent medical evidence, and the 
medical articles submitted do not establish a contributory 
relationship in the veteran's particular case.  The Board 
must conclude that the service-connected lung condition did 
not substantially or materially contribute to death.

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for the cause of the veteran's death is 
denied.






		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

